TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2015



                                      NO. 03-15-00266-CR


                                 Randall Arthur Hazel, Appellant

                                                v.

                                   The State of Texas, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court.

Randall Arthur Hazel has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion and dismisses the appeal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.